Exhibit 10.20



 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is effective as of February 5,
2009 and is by and between Newfield Exploration Company, a Delaware corporation
(the “Company”), and the undersigned director or officer of the Company
(“Indemnitee”).
 
WHEREAS, the Company’s Amended and Restated Bylaws (as the same have been and
may be amended from time to time, the “Bylaws”) provide for indemnification of
the Company’s directors and officers to the maximum extent permitted by the
General Corporation Law of the State of Delaware (the “DGCL”);
 
WHEREAS, the Company’s Second Restated Certificate of Incorporation (as the same
has been and may be amended from time to time, the “Charter”) provides for
indemnification of the Company’s directors and officers to the maximum extent
permitted by law;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals to serve as directors
and officers of the Company, the Company will attempt to maintain on an ongoing
basis, at its sole expense, liability insurance to protect such persons from
certain liabilities (“D&O Insurance”);
 
WHEREAS, the Company believes, in light of current market conditions and trends,
that D&O Insurance may be available to it in the future only at higher premiums
and with more exclusions;
 
WHEREAS, the Charter, the Bylaws and the DGCL contemplate that contracts may be
entered into with respect to indemnification of directors and officers;
 
WHEREAS, it is reasonable, prudent and necessary for the Company to obligate
itself contractually to indemnify Indemnitee so that Indemnitee may serve or
continue to serve the Company free from undue concern that Indemnitee will not
be adequately protected; and
 
WHEREAS, Indemnitee is willing to serve or continue to serve the Company on the
condition that Indemnitee be so indemnified;
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby agree as follows:
 
1.           Definitions.  The following capitalized terms shall have the
meanings given to them below:
 
“Capacity” means, with respect to an Enterprise, serving such Enterprise in any
capacity, including as a director, officer, partner (limited or general),
venturer, proprietor, trustee, employee, agent, manager, member, fiduciary,
committee member, chairperson, sponsor or functionary.

 
“Covered Proceeding” means any Proceeding, whether brought by or in the right of
the Company or otherwise, in which Indemnitee is or will be involved as a party,
as a witness or otherwise, because (a) Indemnitee is or previously was a
director or officer of the Company, (b) of any action taken by Indemnitee or of
any inaction on the part of Indemnitee while so acting as a director or officer
of the Company or (c) because Indemnitee is or previously was, at the request of
the Company, serving another Enterprise in any Capacity; provided that any
Proceeding that is brought by Indemnitee against the Company or any of its
directors or officers, other than a Proceeding brought by Indemnitee to enforce
Indemnitee’s rights under this Agreement, shall not be deemed a “Covered
Proceeding” without prior approval by a majority of the Board.
 
“Enterprise” means a corporation, partnership (general or limited), limited
liability company, joint venture, sole proprietorship, trust, employee benefit
plan, committee or other similar enterprise, entity, organization, association,
venture or group.
 
“Expenses” means any judgments, fines and penalties (including any excise tax
assessed with respect to an employee benefit plan) against Indemnitee in
connection with a Covered Proceeding; amounts paid by Indemnitee in settlement
of a Covered Proceeding and all attorneys’ fees and disbursements, accountants’
fees, private investigation fees and disbursements, retainers, court costs,
transcript costs, fees of experts, fees and expenses of witnesses, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements and expenses
reasonably incurred by or for Indemnitee in connection with prosecuting,
defending, preparing to prosecute or defend, investigating or being or preparing
to be a witness in, a Covered Proceeding or to establish Indemnitee’s right of
entitlement to indemnification for any of the foregoing.
 
“Proceeding” means any threatened, pending or completed action, suit, inquiry or
proceeding, whether of a civil, criminal, administrative, arbitrative or
investigative nature.
 
“Substantiating Documentation” means copies of bills, invoices or receipts for
costs incurred by or for Indemnitee, or copies of court or agency orders or
decrees or settlement agreements, as the case may be, accompanied by a sworn
statement from Indemnitee that such bills, invoices, receipts, court or agency
orders or decrees or settlement agreements represent costs or liabilities
meeting the definition of “Expenses.”
 
2.           Indemnity of Director or Officer.  The Company hereby agrees to
hold harmless and indemnify Indemnitee against Expenses to the fullest extent
permitted by law.  The meaning of the phrase “to the fullest extent permitted by
law” includes (a) to the fullest extent permitted by any provision of the DGCL
that authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL and (b)
to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.  Any
amendment, alteration or repeal of the DGCL that adversely affects any right of
Indemnitee shall be prospective only and shall not limit or eliminate any such
right with respect to any Proceeding involving any occurrence or alleged
occurrence of any action or omission to act that took place prior to such
amendment or repeal.
2

--------------------------------------------------------------------------------


 
3.           Additional Indemnity.  The Company hereby further agrees to hold
harmless and indemnify Indemnitee against Expenses provided that Indemnitee (a)
acted in good faith, (b) acted in a manner he or she reasonably believed to be
in or not opposed to the best interests of (i) in the case of an employee
benefit plan, the participants or beneficiaries of such plan and (ii) in all
other cases, the Company and (c) in the case of a criminal Proceeding, had no
reasonable cause to believe that his or her conduct was unlawful.  The
termination of any Proceeding by judgment, order of the court, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not (x) act in good faith, (y)
act in a manner that he or she reasonably believed to be in or not opposed to
the best interests of the participants or beneficiaries of an employee benefit
plan or the Company, as applicable, or (z) have reasonable cause to believe that
his or her conduct was unlawful.  The Company shall not be required to indemnify
Indemnitee under this Agreement with regard to any judicial award if the Company
was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of the underlying Covered Proceeding.
 
4.           Selection of Counsel.  If the Company is obligated to indemnify
Indemnitee for Expenses with respect to a Covered Proceeding (other than a
Proceeding that is brought by Indemnitee (x) against the Company or any of its
directors or officers or (y) to enforce Indemnitee’s rights under this
Agreement), the Company shall be entitled to assume the defense of such Covered
Proceeding, with counsel approved by Indemnitee (whose approval shall not be
unreasonably withheld or delayed), upon the delivery to Indemnitee of written
notice of its election so to do.  After delivery of such notice, approval of
such counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Covered
Proceeding; provided that (a) Indemnitee shall have the right to employ his or
her own separate counsel in any such Covered Proceeding at Indemnitee’s expense
and (b) if (i) the employment of separate counsel by Indemnitee has been
previously authorized by the Company, (ii) Indemnitee has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or (iii) the Company does not, in fact, employ
counsel to assume the defense of such Covered Proceeding, then, in each such
case, the Expenses of Indemnitee’s separate counsel shall be subject to
indemnification under this Agreement.
 
5.           Advancement of Expenses.  Expenses (other than judgments,
penalties, fines and settlements) incurred by Indemnitee shall be paid by the
Company, in advance of the final disposition of a Covered Proceeding, within 20
days after receipt of Indemnitee’s written request accompanied by (a)
Substantiating Documentation, (b) Indemnitee’s written affirmation that he or
she has met the standard of conduct for indemnification and (c) the
acknowledgment set forth in Section 7 of Indemnitee’s undertaking to repay such
amount to the extent it is ultimately determined that Indemnitee is not entitled
to such indemnification.  No objections based on or involving the question
whether any amount for which payment has been requested meets the definition of
“Expenses,” including any question regarding the reasonableness of any such
amount, shall be grounds for failure to advance to Indemnitee, or to reimburse
Indemnitee for, the amount requested within such 20-day period, and the
undertaking of Indemnitee set forth in Section 7 to repay any such amount to the
extent it is ultimately determined that Indemnitee is not entitled to
indemnification shall be deemed to include an undertaking to repay any such
amounts determined not to have met such definition.
3

--------------------------------------------------------------------------------


 
6.           Right to Indemnification Upon Application; Procedures.  Subject to
Section 5, any indemnification under this Agreement shall be made no later than
30 days after receipt by the Company of the written request of Indemnitee,
accompanied by Substantiating Documentation, unless a determination is made
within such 30-day period by (a) the Board by a majority vote of a quorum
consisting of directors who are not or were not parties to the Covered
Proceeding, (b) a committee of the Board designated by majority vote of the
Board, even though less than a quorum, (c) if there are no such directors, or if
such directors so direct, independent legal counsel in a written opinion or (d)
the stockholders of the Company, that Indemnitee has not met the relevant
standards for indemnification set forth in this Agreement.
 
The right to indemnification or advances as provided in this Agreement may be
enforced by Indemnitee in any court of competent jurisdiction.  The burden of
proving that indemnification or advancement is not required shall be on the
Company.  Neither the failure of the Company (including the Board, any committee
thereof, independent legal counsel or the Company’s stockholders) to make a
determination prior to the commencement of a Proceeding as to whether Indemnitee
has met any applicable standards of conduct and is entitled to indemnification
nor an actual determination by the Company (including the Board, any committee
thereof, independent legal counsel or the Company’s stockholders) that
Indemnitee has not met any applicable standards of conduct and is not entitled
to indemnification, shall be a defense to the Proceeding or create a presumption
that Indemnitee has not met any applicable standard of conduct or is not
entitled to indemnification.
 
7.           Undertaking by Indemnitee.  Indemnitee hereby undertakes to repay
to the Company (a) any advances of Expenses pursuant to Section 5 and (b) any
other Expenses paid to or on behalf of Indemnitee hereunder, in each case to the
extent that it is ultimately determined that Indemnitee is not entitled to
indemnification.  As a condition to the advancement or payment of Expenses,
Indemnitee shall, at the request of the Company, execute an acknowledgment that
such advancement or payment is being made pursuant to and is subject to the
provisions of this Agreement.  Such acknowledgment shall only be based on the
language of this Section 7 and no additional or more restrictive conditions may
be imposed upon Indemnitee.  All advances and payments shall be unsecured and
interest-free.
 
8.           Indemnification Hereunder Not Exclusive.  The indemnification and
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under the
Charter, the Bylaws, the DGCL, any D&O Insurance, any other agreement or
otherwise; provided, however, that this Agreement supersedes all prior written
indemnification agreements between the Company (or any predecessor thereof) and
Indemnitee with respect to the subject matter hereof; and provided further that
Indemnitee shall reimburse the Company for amounts paid to him or her pursuant
to such other rights to the extent such payments duplicate any payments received
pursuant to this Agreement.
 
9.           Continuation of Indemnity.  All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is a
director or officer of the Company (or is or was serving, at the request of the
Company, another Enterprise in any Capacity) and shall continue thereafter
indefinitely notwithstanding the fact that Indemnitee has ceased to serve as a
director or officer of the Company or to serve such other Enterprise.
4

--------------------------------------------------------------------------------


 
10.           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for a portion, but
not the total amount, of Expenses, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses with respect to which Indemnitee is
entitled to indemnification.
 
11.           Settlement of Claims; Opportunity to Defend.  The Company shall
not be required to indemnify Indemnitee under this Agreement for any amounts
paid in settlement of any Covered Proceeding effected without the Company’s
written consent.  The Company shall not settle any Covered Proceeding in any
manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s prior written consent.  Neither the Company nor Indemnitee shall
unreasonably withhold or delay its or his or her consent to any such proposed
settlement.  The Company shall not be required to indemnify Indemnitee under
this Agreement with regard to any judicial award if the Company was not given a
reasonable and timely opportunity, at its expense, to participate in the defense
of the underlying Covered Proceeding.
 
12.           Acknowledgements. 

    (a)    The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve or to continue to serve as a director or officer of
the Company, and acknowledges that Indemnitee is relying upon this Agreement in
agreeing to serve or in continuing to serve as a director or officer of the
Company.
 
    (b)    Both the Company and Indemnitee acknowledge that, in certain
instances, federal law or public policy may override applicable state law and
prohibit the Company from indemnifying its directors and officers under this
Agreement or otherwise.  For example, the Company and Indemnitee acknowledge
that (i) the Securities and Exchange Commission (the “SEC”) has taken the
position that indemnification is not permissible for liabilities arising under
certain federal securities laws and (ii) federal law prohibits indemnification
for certain ERISA violations.  Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with the
SEC to submit in certain circumstances the question of indemnification to a
court for a determination of the Company’s right under public policy to
indemnify Indemnitee.
 
13.           Enforcement.  If Indemnitee is required to commence a Proceeding
to enforce rights or to collect moneys due under this Agreement and is
successful, such Proceeding shall be a “Covered Proceeding” and the Company
shall indemnify Indemnitee for all of Indemnitee’s Expenses in bringing and
pursuing such Proceeding.
 
14.           Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee:
 
(a)    for Expenses incurred by Indemnitee with respect to any Proceeding
instituted by Indemnitee to enforce or interpret this Agreement if it is
determined by a final judgment or other final adjudication by a court of
competent jurisdiction that each of the material assertions made by Indemnitee
in such Proceeding was not made in good faith or was frivolous;
5

--------------------------------------------------------------------------------


 
(b)    for Expenses to the extent paid directly to Indemnitee by an insurance
carrier pursuant to D&O Insurance maintained by the Company; or
 
(c)    for profits recovered from Indemnitee under section 16(b) of the Exchange
Act arising from the purchase and sale (or the sale and purchase) by Indemnitee
of securities of the Company or for any Expenses in connection therewith.
 
       15.           Severability.  If any provision of this Agreement shall be
held to be invalid, illegal or unenforceable (a) the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be in any
way affected or impaired thereby and (b) to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.  Each
Section of this Agreement is a separate and independent portion of this
Agreement.  If the indemnification to which Indemnitee is entitled with respect
to any aspect of any claim varies between two or more Sections of this
Agreement, that Section providing the most comprehensive indemnification shall
apply.
 
16.           Miscellaneous.
 
(a)    Governing Law.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of law.
 
(b)    Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof and merges
all prior discussions between them.
 
(c)    Amendment; Modification; Waiver.  No amendment or modification of this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement.  No single waiver of
any of the provisions of this Agreement shall be deemed to or shall constitute,
absent an express statement otherwise, a continuous waiver of such provision or
a waiver of any other provision hereof (whether or not similar).
 
(d)    Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of this Agreement, nor shall any single or partial exercise of any
such right preclude other or further exercise thereof or of any other right.
 
(e)    Rules of Construction.  Unless the context otherwise requires, as used in
this Agreement (i) a term has the meaning ascribed to it, (ii) “or” is not
exclusive, (iii) “including” means “including without limitation,” (iv) words in
the singular include the plural and vice versa, (v) words applicable to one
gender shall be construed to apply to each gender, (vi) the terms “hereof,”
“herein,” “hereby,” “hereto” and derivative or similar words refer to this
entire Agreement, (vii) the term “Section” refers to the specified Section of
this Agreement and (viii) the descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.
6

--------------------------------------------------------------------------------


 
(f)    Notices.  All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) when delivered personally to
the recipient, (ii) when sent to the recipient by facsimile (receipt
electronically confirmed by sender’s facsimile machine) if during normal
business hours of the recipient, otherwise on the next business day, (iii) one
business day after the date when sent to the recipient by reputable overnight
courier service (charges prepaid), or (iv) five business days after the date
when mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid.  Such notices, demands and other communications
shall be sent to the parties at the addresses indicated on the signature page
hereto, or to such other address as any party hereto may, from time to time,
designate in writing delivered pursuant to the terms of this Section 16(f).
 
(g)    Counterparts.  This Agreement may be executed in two counterparts, each
of which shall be deemed an original and both of which together shall constitute
one instrument.
 
(h)    Successors and Assigns.  This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, legal representatives and assigns.
 
(i)    Subrogation.  If payment is made by the Company under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
to effectively enforce such rights by suit or otherwise.
 


 
[Signature page follows.]
 


 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.



 

 
NEWFIELD EXPLORATION COMPANY
     
By:
 
___________________________
___________________________
 
Address:
363 N. Sam Houston Pkwy. E.
Suite 2020
Houston, Texas  77060
Facsimile:  (281) 405-4242



 

 
INDEMNITEE
     
By:
 
[Name]
 
Address:
 
 
Facsimile:  (___) ____-_____



 
 
 
 
8

